Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 1 of 45 PageID 8




                EXHIBIT 1




                                                          Exhibit 1
12/11/2020                                                                 Details
                 Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                    Page 2 of 45 PageID 9




        Case Information

        DC-20-02928 | DOROTHY E. VEACH vs. KROGER TEXAS L.P.

        Case Number                               Court                               Judicial Officer
        DC-20-02928                               14th District Court                 MOYE', ERIC
        File Date                                 Case Type                           Case Status
        02/21/2020                                PROPERTY                            OPEN




        Party

        PLAINTIFF                                                                     Active Attorneys 
        VEACH, DOROTHY E.                                                             Lead Attorney
        Address                                                                       BAUGUSS, JAMES L, III
        1207 HOMEPLEX COURT                                                           Retained
        IRVING TX 75060




        DEFENDANT                                                                     Active Attorneys 
        KROGER TEXAS L.P.                                                             Lead Attorney
        Address                                                                       BRISCOE, B KYLE
        BY SERVING ITS REGISTERED AGENT, ORPORATION SERVICE COMPANY                   Retained
        211 EAST 7TH STREET, SUITE 620
        AUSTIN TX 78701




        Events and Hearings


             02/21/2020 NEW CASE FILED (OCA) - CIVIL


             02/21/2020 ORIGINAL PETITION 


             ORIGINAL PETITION


             02/21/2020 CORRESPONDENCE - LETTER TO FILE 


             LETTER

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                      1/4
12/11/2020                                                                 Details
                 Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                    Page 3 of 45 PageID 10
             02/21/2020 ISSUE CITATION 


             ISSUE CITATION - KROGER TEXAS L.P. - ESERVE


             02/25/2020 CITATION 


             Served
             03/05/2020

             Anticipated Server
             ESERVE

             Anticipated Method
             Actual Server
             OUT OF COUNTY

             Returned
             03/11/2020
             Comment
             KROGER TEXAS L.P.


             03/11/2020 RETURN OF SERVICE 


             EXECUTED CITATION - KROGER TEXAS L.P.

               Comment
               EXECUTED CITATION - KROGER TEXAS L.P.


             03/27/2020 ORIGINAL ANSWER - GENERAL DENIAL 


             DEFT'S ORIGINAL ANSWER


             04/07/2020 NOTICE OF TRIAL 


             NOTICE OF TRIAL

               Comment
               AND LVL 2 S/O MAILED


             04/07/2020 SCHEDULING ORDER 


             SCHEDULING ORDER

               Comment
               LEVEL 2


             05/27/2020 CORRESPONDENCE - LETTER TO FILE 


             LETTER: RE AFFIDAVIT

               Comment
               RE: DISCOVERY


             05/27/2020 AFFIDAVIT 


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                      2/4
12/11/2020                                                                 Details
                Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20
             AFFIDAVIT                                                               Page 4 of 45 PageID 11

             08/11/2020 VACATION LETTER 


                Comment
                MATERNITY LEAVE


             08/27/2020 JURY DEMAND 


             JURY DEMAND


             02/16/2021 Non Jury Trial 


             Judicial Officer
             MOYE', ERIC

             Hearing Time
             9:30 AM




        Financial

        VEACH, DOROTHY E.
                Total Financial Assessment                                                               $300.00
                Total Payments and Credits                                                               $300.00


         2/24/2020         Transaction Assessment                                                       $300.00

         2/24/2020         CREDIT CARD - TEXFILE          Receipt # 12702-2020-       VEACH, DOROTHY   ($300.00)
                           (DC)                           DCLK                        E.
        KROGER TEXAS L.P.
                Total Financial Assessment                                                                $40.00
                Total Payments and Credits                                                                $40.00


         8/27/2020         Transaction Assessment                                                        $40.00

         8/27/2020         CREDIT CARD - TEXFILE           Receipt # 52241-2020-       KROGER TEXAS     ($40.00)
                           (DC)                            DCLK                        L.P.




        Documents


             ORIGINAL PETITION

             LETTER
             ISSUE CITATION - KROGER TEXAS L.P. - ESERVE
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                           3/4
12/11/2020                                                                 Details
                Case 3:20-cv-03625-L
             EXECUTED                    Document
                      CITATION - KROGER TEXAS L.P. 1-2 Filed 12/11/20                Page 5 of 45 PageID 12
             DEFT'S ORIGINAL ANSWER
             NOTICE OF TRIAL
             SCHEDULING ORDER

             LETTER: RE AFFIDAVIT
             AFFIDAVIT
             JURY DEMAND




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                      4/4
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 6 of 45 PageID 13




                 EXHIBIT 2




                                                          Exhibit 2
             Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                              Page 7 of 45 PageID 14




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21233060
Notice of Service of Process                                                                            Date Processed: 03/06/2020

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Texas L.P.
                                              Entity ID Number 2172000
Entity Served:                                Kroger Texas L.P.
Title of Action:                              Dorothy E. Veach vs. Kroger Texas LP
Matter Name/ID:                               Dorothy E. Veach vs. Kroger Texas LP (10085198)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Dallas County District Court, TX
Case/Reference No:                            DC-20-02928
Jurisdiction Served:                          Texas
Date Served on CSC:                           03/05/2020
Answer or Appearance Due:                     10:00 a.m. on the Monday next following the expiration of twenty days after you
                                              were served
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           James Bauguss III
                                              972-263-5555

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                                 Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                          Page 8 of 45 PageID 15

                                                                                                                                                       t




             FORM NO. 353-3 - CITATION                                                                                             ESERVE
             THE STATE OF TEXAS                                                                                                 CITATION
             To: KROGER TEXAS L.P.
                 SERVE THROUGH ITS PRESIDENT, VICE PRESIDENT OR REGISTERED AGENT
                                                                                                                               DC-20-02928
                 CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCO
                 211 EAST 7TH STREET SUITE 620
                 AUSTIN TX 78701                                                                                             DOROTHY E. VEACH
                                                                                                                                   Vs.
             GREETINGS:                                                                                                      KROGER TEXAS L.P.
             You have been sued. You may employ an attorney. If you or your attorney do not file a written
             Answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
             expiration of twenty days after you were served this citation and petition, a default judgment may be              ISSUED THIS
             taken against you. Your answer should be addressed to the clerk of the 14th District Court at 600            25th day of February, 2020
             Commerce Street, Ste. 101, Dallas, Texas 75202.

             Said Plaintiff being DOROTHY E. VEACH                                                                            FELICIA PITRE
                                                                                                                            Clerk District Courts,
             Filed in said Court 21st day of February, 2020 against                                                         Dallas County, Texas

              KROGER TEXAS L.P.
                                                                                                                      By: CARLENIA BOULIGNY, Deputy
             For Suit, said suit being numbered DC-20-02928, the nature of which demand is as follows:
             Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which                       Attorney for Plaintiff
             accompanies this citation. If this citation is not served, it shall be returned unexecuted.                   JAMES L BAUGUSS, III
                                                                                                                     BEN ABBOTT AND ASSOCIATES PLL
              WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                               1934 PENDLETON DRIVE
              Given under my hand and the Seal of said Court at office this 25th day of February, 2020.                     GARLAND TX 75041
                                                                                                                                972-263-5555
              ATTEST: FELICIA PITRE, Clerk ofthe District Courts ofDallas, County, Texas                                   eService@benabbottcom



~~ vou:~:s~:~J~~O~P~N~!~
                                                                                                                             oA.I.i.As coutri'Y·
                                                                                    nepucy
                                                                                                                              ~~e:.:;:~
 ~--··-~····---··----------------.-····----·
            MAN DE ESTA FORMA-
             ASU ASEGURANZA
                   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                   Page 9 of 45 PageID 16




                                                     OFFICER'S RETURN
Case No. : DC-20-02928
Court No. 14th District Court
Style: DOROTHY E. VEACH
Vs.
KROGER TEXAS L.P.
Came to hand on the ________day of _ _ _ _ _ _ ___;, 20_ _ _ _, at _____o'clock _ _ _ _.M. Executed
at                         , within the County of _ _ _ _ _ _ _ _ _ _ _ _ at ______ o'clock _ _ _ .M.
on the _ _ _ _ _ _ _day of_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, 20_ _ _ _ _ ___. by delivering to the within
named _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date
of delivery. The distance actually traveled by me in serving such process was            miles and my fees are as follows: To certify
which witness my hand.

                For serving Citation $_ _ _ __
                For mileage          $_ _ _ __                of _________County, __________
                For Notary           $_ _ _ __                by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Deputy
                                         (Must be verified if served outside the State of Texas.)
 Signed and sworn to by the said                                   before me this          day of ____________
 20         , to certify which witness my hand and seal of office.




                                                                     Notary Public _ _ _ _ _ _ _ _ _County_ _ _ _ _ _ __
                                                                                                                     FILED
1 CIT ESERVE
        Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20               Page 10 of 45 PageID 17           2/21/2020 3:04PM
                                                                                                            FELICIA PITRE
  ....                                                                                                    DISTRICT CLERK
                                                                                                       DALLAS CO., TEXAS
                                                                                                Belinda Hernandez DEPUTY

                                     CAUSENO. DC~0~2928
          DOROTHY E. VEACH,                              IN THE DISTRICT COURT
                         Plaintiff,

          v.                                            _ _ JUDICIAL DISTRICT

          KROGER TEXAS L.P.,
                         Defendant.                     DALLAS COUNTY, TEXAS


                    PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

         TO THE HONORABLE JUDGE OF SAID COURT:

                COMES NOW, DOROTHY E. VEACH, Plaintiff, and files Plaintiff's Original Petition,

         complaining of Defendant, KROGER TEXAS L.P., and would show unto the Court as

         follows:

                                  I. SELECTION OF DISCOVERY LEVEL
                1.      This suit is governed by discovery control plan II under Rule 190.3 of the

         Texas Rules of Civil Procedure.

                                                 II. PARTIES

                2.      Plaintiff, DOROTHY E. VEACH, is an individual who resides at 1207

         Homeplex Court, Irving, Dallas County, TX 75060.

                3.      Defendant, KROGER TEXAS L.P., is an out of state corporation that may be

         served through its President, Vice-President or Registered Agent, Corporation Service

         Company D/B/A CSC-Lawyers Inca, at211 East71h Street Suite 620, Austin, Travis County

         TX 78701. Citation is being requested for this Defendant and service will be completed by

         a private process server.

                                      Ill. JURISDICTION & VENUE

                4.      The Court has continuing jurisdiction over Defendant, because Defendant

         maintains minimum contacts with the State of Texas. The Court has jurisdiction over the

         controversy, because the damages are within the statutory jurisdictional limits of the Court.

                5.      Venue is proper in Dallas County, Texas, because all or a substantial part of

         the events or omissions giving rise to the claim occurred in Dallas County.


         PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/263306                       Page 1
      Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                 Page 11 of 45 PageID 18
...

                                               IV. FACTS
             6.      On or about September 19, 2019 Plaintiff was injured on the premises

      located at 4142 Cedar Springs Road, Dallas, Dallas County, TX 75219 . Plaintiff, Dorothy

      E. Veach, was walking through the aisles in Kroger when she slipped and fell on water left

      on the floor. As a result of the water on the floor, Plaintiff suffered bodily injuries. At the

      time of injury, the premises were being used as a retail store by Defendant, KROGER

      TEXAS L.P.

             7.      Defendant was in control of the premises on which Plaintiff's injuries

      occurred. At the time the injuries occurred, Defendant was the owner of the premises or

      leasing the premises and had the exclusive right to control the property on which Plaintiff

      was injured.

             8.      Plaintiff was an invitee at the time the injury occurred. Plaintiff entered on

      Defendant's premises for the mutual benefit of herself and Defendant and at the implied

      invitation of Defendant. Defendant extended an open invitation to the public to enter the

      premises.

                                           V. NEGLIGENCE

             9.      Because Plaintiff was an invitee at the time of injury, Defendant, KROGER

      TEXAS L.P ., owed a duty to exercise ordinary care to keep the premises in reasonably

      safe condition, inspect the premises to discover latent defects, and to make safe any

      defects or give an adequate warning of any dangers.

             10.     Defendant's conduct, and that of its agents, servants, and employees, acting

      within the scope of their employment, constituted a breach of the duty of ordinary care

      owed to Plaintiff. Defendant knew or should have known that the condition on its premises

      created an unreasonable risk of harm to invitees. Specifically, Defendant breached its duty

      in one or more of. the following ways:
                     1.     Failing to inspect the premises on a regular basis;

                     2.     Failing to perform needed repairs;

                     3.     Failing to place signs warning invitees;

      PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/263306                        Page 2
           Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20              Page 12 of 45 PageID 19
'   ....


                         4.     Failing to instruct or train its agents, servants, and employees to

                                maintain a hazard free environment; and
                         5.     Failing to supervise its agents, servants, and employees to ensure the
                                safety of invitees.

                                                 VI. DAMAGES

                  11.    As a proximate result of Defendant's negligence, Plaintiff suffered severe

           physical injuries. As a result of her injuries, Plaintiff has suffered the following damages:

                         a.     Physical pain and mental anguish in the past and future;

                         b.     Medical expenses in the past and future; and

                         c.     Physical impairment.

                                                  VII. PRAYER

                  12.    WHEREFORE, PREMISES CONSIDERED, Plaintiff, DOROTHY E. VEACH,

           respectfully requests that Defendant, KROGER TEXAS L.P., be cited to appear and

           answer, and on final trial, that Plaintiff have judgment against Defendant for:

                         a.     Actual damages;

                         b.     Prejudgment and post judgment interest as allowed by law;

                         c.     Costs of suit;

                         d.     Only monetary relief over $1 00,000 or less, including damages of any

                                kind, penalties, costs, expenses, pre-judgment interest and attorneys

                                fees; and

                         e.     Any further relief, either in law or equity, to which Plaintiff is justly

                                entitled.




           PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/263306                       Page 3
                     Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20              Page 13 of 45 PageID 20
"'   '   '   ...,.




                                                VIII. REQUEST FOR DISCLOSURE

                             Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose,

                     within 50 days of the service of this request, the information or material described in Rule

                     194.2 (a) - (1).


                                                         Respectfully submitted,

                                                        Ben Abbott & Associates, PLLC
                                                        1934 Pendleton Drive
                                                        Garland, Texas 75041
                                                        (972) 263-5555
                                                        (817) 263-5555
                                                        (972) 682-7586 Facsimile
                                                        eService@benabbott.com

                                                        Is! James Bauguss Ill
                                                        James Bauguss Ill
                                                        State Bar No. 24045463


                                                        ATTORNEY FOR PLAINTIFF




                     PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/263306                      Page 4
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 14 of 45 PageID 21




                 EXHIBIT 3




                                                          Exhibit 3
                                                                                                                               FILED
                                                                                                                   3/11/2020 3:54 PM
                                                                                                                      FELICIA PITRE
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                            Page 15 of 45         PageID 22       DISTRICT CLERK
                                                                                                                 DALLAS CO., TEXAS
                                                                                                          Irasema Sutherland DEPUTY



                                          AFFIDAVIT OF SERVICE


State of Texas                                   County of Dallas                       14th Judicial District Court

Case Number: DC-20-02928

Plaintiff:
DOROTHY E. VEACH
vs.
Defendant:
KROGER TEXAS L.P.

Received these papers on the 5th day of March, 2020 at 12:30 pm to be served on KROGER TEXAS L.P. care of
its Registered Agent, CORPORATION SERVICE COMPANY D/B/A CSC- LAWYERS INCORPORATING
SERVICE COMPANY, 211 E. 7th Street, Suite 620, Austin, Travis County, TX 78701.

I, Jeff Keyton, being duly sworn, depose and say that on the 5th day of March, 2020 at 3:20pm, 1:

delivered to KROGER TEXAS L.P., a true copy of this Citation together with Plaintiff's Original Petition and
Request for Disclosure, by delivering to its Registered Agent, CORPORATION SERVICE COMPANY D/B/A CSC •
LAWYERS INCORPORATING SERVICE COMPANY, by and through its designated agent, SAMANTHA GUERRA,
at the address of: 211 E. 7th Street, Suite 620, Austin, Travis County, TX 78701, having first endorsed upon such
copy of such process the date of delivery.




I certify that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party
to the above-referenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the above-referenced cause.




Subscribed and Sworn to before me on the 5th day of
March, 2020 by the affiant who is personally known to



                                                               Our Job Serial Number: THP-2020001243
                                                               Ref: 0650314




                                                                                lllllllllllllllllllllllllllllllllllll
                              Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                      Page 16 of 45 PageID 23




                                                                                                                              ESERVE
       FORM NO. 353-3- CITATION
       THE STATE OF TEXAS                                                                                                 CITATION

       To: KROGER TEXAS L.P.
           SERVE THROUGH ITS PRESIDENT, VICE PRESIDENT OR REGISTERED AGENT                                                DC-20-02928
           CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCO
           211 EAST 7TH STREET SUITE 620
           AUSTIN TX 78701                                                                                              DOROTHY E. VEACH
                                                                                                                              Vs.
       GREETINGS:                                                                                                       KROGER TEXAS L.P.
       You have been sued. You may employ an attorney. If you or your attorney do not file a written
       Answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
       expiration of twenty days after you were served this citation and petition, a default judgment may be               ISSUED THIS
       taken against you. Your answer should be addressed to the clerk of the 14th District Court at 600             25th day of February, 2020
       Commerce Street, Ste. 101, Dallas, Texas 75202.

        Said Plaintiff being DOROTHY E. VEACH                                                                            FELICIA PITRE
                                                                                                                       Clerk District Courts,
        Filed in said Court 21st day of February, 2020 against                                                         Dallas County, Texas

        KROGER TEXAS L.P.
                                                                                                                 By: CARLENIA BOULIGNY, Deputy
        For Suit, said suit being numbered DC-20-02928, the nature of which demmd is as follows:
        Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which                       Attorney for Plaintiff
        accompanies this citation. If this citation is not served, it shall be returned unexecuted.                   JAMES L BAUGUSS, III
                                                                                                                BEN ABBOTT AND ASSOCIATES PLL
        WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                1934 PENDLETON DRIVE
        Given under my hand and the Seal of said Court at office this 25th day of February, 2020.                      GARLAND TX 75041
                                                                                                                           972-263-5555
        ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                  eService@benabbottcom


                                By~ b~
                                                                                                                        •••.• AS (:OUNTY
        FORWARD THIS TO                                                       Deputy                                      SERVICE FEES
   YOUR INSURANCE COMPANYCARLENIA BOULIGNY
                                                                                                                            .HOT PAID

------------------------------------
       MANDE ESTA FORMA
        ASU ASEGURANZA
                     Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                  Page 17 of 45 PageID 24




                                                     OFFICER'S RETURN
Case No. : DC-20-02928
Court No.1 4th District Court
Style: DOROTHY E. VEACH
Vs.
KROGER TEXAS L.P.
Came to hand on the _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _, 20_ _ _ _, at _ _ _ _o'clock _ _ _ _.M. Executed
at                                      , within the County of _ _ _ _ _ _ _ _ _ _ _ _ at _ _ _ _ _ o'clock                      .M.
on the _ _ _ _ _ _ _day of_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, 20_ _ _ _ _ ___;, by delivering to the within
named _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date
of delivery. The distance actually traveled by me in serving such process was ---~miles and my fees are as follows: To certify
which witness my hand.


                For serving Citation   $_ _ __
                For mileage            $_ _ _ _              of _ _ _ _ _ _ _ _County, _ _ _ _ _ _ _ __
                For Notary             $_ _ __                by ______________________;Deputy
                                         (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said                                      before me this        day of _ _ _ _ _ _ _ _ _,
20          , to certify which witness my hand and seal of office.




                                                                       Notary Public _ _ _ _ _ _ _ _County_ _ _ _ _ _ __
      Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20               Page 18 of 45 PageID 25




                                          Thursday, March 5, 2020

                                           Statement of Cost
                                     Special Delivery Service, Inc.
                                  5470 LBJ Frwy, Dallas, TX 75240
                              Phone: (214) 866-3270 • Fax: (214) 866-3275


                                       CAUSE NO. DC-20-02928

    DOROTHY E. VEACH,                               §                        IN THE DISTRICT COURT
                                                    §
                                                    §
                     Plaintiff(s),                  §
    vs.                                             §                       14TH JUDICIAL DISTRICT
                                                    §
    KROGER TEXAS L.P.,                              §
                                                    §
                    Defendant(s).                   §                       DALLAS COUNTY, TEXAS

The below costs are those incurred up to and including Thursday, March 5, 2020 on KROGER TEXAS L.P., our
job #0650314, Client Reference #263306.

                        Process Serving                                         $68.00




                        Total Cost To Date:                                     $68.00
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 19 of 45 PageID 26




                 EXHIBIT 4




                                                         Exhibit 4
                                                                                                            FILED
                                                                                                3/27/2020 3:25 PM
                                                                                                   FELICIA PITRE
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20               Page 20 of 45 PageID      27 DISTRICT CLERK
                                                                                              DALLAS CO., TEXAS
                                                                                            Temieka Davis DEPUTY


                                    CAUSE NO. DC-20-02928

DOROTHY E. VEACH,                     §        IN THE DISTRICT COURT
     Plaintiff,                       §
                                      §
vs.                                   §        14TH JUDICIAL DISTRICT
                                      §
KROGER TEXAS L.P.,                    §
      Defendant.                      §        DALLAS COUNTY, TEXAS
______________________________________________________________________________
                         DEFENDANT'S ORIGINAL ANSWER

       COMES NOW Defendant Kroger Texas L.P. (hereafter “Defendant”), files its Original

Answer, and, in support thereof, would respectfully show the Court as follows:

                                             I.
                                       GENERAL DENIAL

       1.      Defendant denies each and every material allegation contained in Plaintiff’s

Original Petition, demands strict proof thereof, and to the extent that such matters are

questions of fact, says Plaintiff should prove such facts by a preponderance of the evidence to a

jury if he can so do.

                                              II.
                                           DEFENSES

       2.      Defendant specifically denies Plaintiff’s allegations that it was negligent in any

respect, and Defendant denies that its alleged acts or omissions proximately caused Plaintiff’s

alleged damages.

       3.      Defendant claims that Plaintiff failed to use that degree of care and caution as

would have been used by a reasonable person under the same or similar circumstances,

thereby producing or proximately causing Plaintiff’s alleged damages, if any. Such acts or

omissions of Plaintiff were the sole proximate cause of Plaintiff’s alleged damages, if any, as



DEFENDANT’S ORIGINAL ANSWER                                                                Page 1
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                 Page 21 of 45 PageID 28



Plaintiff should have kept a proper lookout for her own safety and avoided the alleged

unreasonably dangerous condition.

        4.      To the extent applicable, Defendant may show that the acts or omissions of third

persons not under the control of Defendant were the sole, producing, or proximate cause of

Plaintiff's damages or injuries, if any.

        5.      Defendant asserts that it had neither actual nor constructive knowledge of the

condition about which Plaintiff complains and that, in any event, the alleged hazard was not

"unreasonably dangerous."

        6.      Defendant may further show that the damages of which Plaintiff complains, if

any, were the result of prior, pre-existing, or subsequent injuries, accidents or conditions, and

said prior, pre-existing, or subsequent injuries, accidents, or conditions were the sole or a

contributing cause of Plaintiff’s damages, if any.

        7.      Defendant may further show that Plaintiff breached her duty to mitigate

damages by failing to exercise reasonable care and diligence to avoid loss and minimize the

consequences of damages.

        8.      Defendant may further show that the accident complained of was an

unavoidable accident as that term is known in law.

        9.      Defendant respectfully requests that the factfinder allocate responsibility, if any,

among all parties, settling parties, and responsible third parties, in accordance with Chapters 32

and 33 of the Texas Civil Practice and Remedies Code.




DEFENDANT’S ORIGINAL ANSWER                                                                   Page 2
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                 Page 22 of 45 PageID 29



       10.     Defendant further asserts that any claims for medical or health care expenses

incurred are limited to the amount actually paid or incurred by or on behalf of Plaintiff pursuant

to Texas Civil Practice and Remedies Code § 41.0105.

       11.     Defendant asserts that it is entitled to contribution, indemnity, and all available

credits as provided for in the Texas Civil Practice and Remedies Code and under Texas law, in

the unlikely event that an adverse judgment is rendered against it in this matter.

       12.     Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax

payments, or unpaid tax liability to any federal income tax law.

                                               III.
                                             PRAYER

       Defendant respectfully prays that Plaintiff take nothing by this cause of action, that

Defendant be permitted to recover the costs expended on its behalf, and for such other and

further relief to which Defendant may show itself justly entitled, in law or in equity.




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 3
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20             Page 23 of 45 PageID 30



                                           Respectfully submitted,

                                            /s/ B. Kyle Briscoe
                                           B. Kyle Briscoe
                                           State Bar No. 24069421
                                           kbriscoe@peavlerbriscoe.com
                                           Hope Zimlich Miranda
                                           State Bar No. 24084146
                                           hmiranda@peavlerbriscoe.com
                                           PEAVLER|BRISCOE
                                           2215 Westgate Plaza
                                           Grapevine, Texas 76051
                                           (214) 999-0550 (telephone)
                                           (214) 999-0551 (facsimile)

                                           ATTORNEYS FOR DEFENDANT


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on March 27, 2020.

                                           /s/ B. Kyle Briscoe _______
                                           B. Kyle Briscoe




DEFENDANT’S ORIGINAL ANSWER                                                             Page 4
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 24 of 45 PageID 31




                 EXHIBIT 5




                                                           Exhibit 5
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20      Page 25 of 45 PageID 32


                             CAUSE NO. DC-20-02928
 DOROTHY E. VEACH,                      IN THE DISTRICT COURT
                Plaintiff,

 v.                                        14TH JUDICIAL DISTRICT

 KROGER TEXAS L.P.,
                Defendant.                 DALLAS COUNTY, TEXAS

  PLAINTIFF'S NOTICE OF INTENT TO USE DISCOVERY AGAINST DEFENDANT
                    PURSUANT TO TEX. R. CIV. P. 193.7

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW PLAINTIFF DOROTHY E. VEACH ("Plaintiff") in the above styled

and numbered cause of action, and by and through the undersigned attorney files this

Notice of Intent to Use Discovery Against Defendant pursuant to Texas Rule of Civil

Procedure 193.7.

      Plaintiff intends to use documents and tangible things produced by Defendant

KROGER TEXAS L.P.. Said documents may be used against Defendant KROGER

TEXAS L.P. in all pretrial proceedings and at time of trial against Defendant KROGER

TEXAS L.P..

                                      Respectfully submitted,

                                      /s/ James Bauguss III
                                      ________________________________________
                                      James Bauguss III
                                      State Bar No. 24045463
                                      Ben Abbott & Associates, PLLC
                                      1934 Pendleton Drive
                                      Garland, TX 75041
                                      (972) 263-5555
                                      (817) 263-5555
                                      (972) 682-7586 Facsimile
                                      eService@benabbott.com

                                      ATTORNEYS FOR PLAINTIFFS




PLAINTIFF'S NOTICE OF INTENT TO USE DISCOVERY AGAINST DEFENDANT(S) PURSUANT TO
TEX. R. CIV. P. 193.7 - Page 1
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20             Page 26 of 45 PageID 33



                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Notice of Intent to Use

Discovery Against Defendant(s) Pursuant to Tex. R. Civ. P. 193.7              was served in

accordance with Rule 21 of the Texas Rules of Civil Procedure on all counsel of record

and/or pro se parties on this 27 th day of May, 2020.



                                           /s/ James Bauguss III
                                           ___________________________________
                                           James Bauguss III




PLAINTIFF'S NOTICE OF INTENT TO USE DISCOVERY AGAINST DEFENDANT(S) PURSUANT TO
TEX. R. CIV. P. 193.7 - Page 2
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 27 of 45 PageID 34




                 EXHIBIT 6




                                                           Exhibit 6
                                                                                                              FILED
                                                                                                 8/27/2020 12:27 AM
                                                                                                      FELICIA PITRE
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20               Page 28 of 45 PageID 35           DISTRICT CLERK
                                                                                               DALLAS CO., TEXAS
                                                                                               Loaidi Grove DEPUTY


                                      CAUSE NO. DC-20-02928

DOROTHY E. VEACH,                                §         IN THE DISTRICT COURT
     Plaintiff,                                  §
                                                 §
vs.                                              §         14TH JUDICIAL DISTRICT
                                                 §
KROGER TEXAS L.P.,                               §
     Defendant.                                  §         DALLAS COUNTY, TEXAS

                             DEFENDANT’S DEMAND FOR JURY TRIAL

       Defendant files this Demand for Jury Trial in the above-referenced matter, and

respectfully shows the Court as follows:

                                                     I.

       Defendant asserts its right to a trial by jury under Texas Constitution Article 1, section

15, and makes this demand for a jury trial at least 30 days before the date this case is set for

trial, in accordance with Texas Rule of Civil Procedure 216.

                                                     II.

       Defendant tenders the jury fee of $40.00, as required by the Texas Government Code

and the Dallas County District Clerk.

                                                 III.
       Defendant requests the Court grant a jury trial in this case, and for such other and

further relief to which it may be justly entitled.




DEFENDANT’S DEMAND FOR JURY TRIAL                                                          Page 1
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20             Page 29 of 45 PageID 36



                                           Respectfully submitted,


                                           /s/ Hope Zimlich Miranda
                                           B. Kyle Briscoe
                                           State Bar No. 24069421
                                           kbriscoe@peavlerbriscoe.com
                                           Hope Zimlich Miranda
                                           State Bar No. 24084146
                                           hmiranda@peavlerbriscoe.com
                                           PEAVLER|BRISCOE
                                           2215 Westgate Plaza
                                           Grapevine, Texas 76051
                                           214-999-0550 (telephone)
                                           214-999-0551 (fax)
                                           ATTORNEYS FOR DEFENDANT


                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on August 27, 2020.

                                           /s/ Hope Zimlich Miranda
                                           Hope Zimlich Miranda




DEFENDANT’S DEMAND FOR JURY TRIAL                                                       Page 2
       Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20       Page 30 of 45 PageID 37
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Hope Miranda on behalf of Hope Miranda
Bar No. 24084146
hmiranda@peavlerbriscoe.com
Envelope ID: 45751325
Status as of 8/27/2020 3:28 PM CST

Case Contacts

Name                  BarNumber Email                         TimestampSubmitted   Status

JAMES LBAUGUSS, III             eService@benabbott.com        8/27/2020 12:06:28 PM SENT

Joy Rose                        JRose@PeavlerBriscoe.com      8/27/2020 12:06:28 PM SENT

Sandy Dixon                     sdixon@peavlerbriscoe.com     8/27/2020 12:06:28 PM SENT

Kyle Briscoe                    kbriscoe@peavlerbriscoe.com   8/27/2020 12:06:28 PM SENT

Hope Miranda                    hmiranda@peavlerbriscoe.com   8/27/2020 12:06:28 PM SENT
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 31 of 45 PageID 38




                 EXHIBIT 7




                                                           Exhibit 7
 To: 12149990551     From: 12144613273   Date: 07/22/20    Time: 12:28 PM Page: 16/32

      Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20       Page 32 of 45 PageID 39



                                CAUSE NO. DC-20-02928
 DOROTHY E. VEACH,                         IN THE DISTRICT COURT
                Plaintiff

 v.                                           141h JUDICIAL DISTRICT

 KROGER TEXAS L.P.,
                Defendant                     DALLAS COUNTY, TEXAS

                    PLAINTIFF'S OBJECTIONS AND ANSWERS TO
                     DEFENDANT'S FIRST SET OF ADMISSIONS

TO:      Defendant, Kroger Texas L.P., by and through attorney of record, Kyle Briscoe,
         Peavler Briscoe, 2215 Westgate Plaza, Grapevine, TX 76051.

      COMES NOW, Plaintiff, Dorothy Veach, and files these Objections and Answers to
Defendant's First Set of Admissions, as follows:
REQUEST FOR ADMISSION NO. 1:             Admit that You have no personal knowledge
regarding the specific amount of time that the Liquid on the Floor was on the floor before
Your fall.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO.2:              AdmitthatYou are aware of no eyewitnesses who
saw the Liquid on the Floor before Your fall.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO.3:              Admit that You are aware of no Photographs of
the Liquid on the Floor that were taken before Your alleged fall.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO.4:              Admit that You are aware of no Photographs of
the Liquid on the Floor that were taken immediately after Your fall.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO.5:               Admit that You are seeking damages in excess
of $75,000, exclusive of interest and costs.
RESPONSE:
Plaintiff can neither admit or deny because Plaintiff does not know.
REQUEST FOR ADMISSION NO.6:             Admit that You do not know the source of the
Liquid on the Floor that You claim caused Your fall.
RESPONSE:

PLAINTIFF's OBJECTIONS AND ANSWERS To
DEFENDANT'S FIRST SET OF ADMISSIONS                                               PAGE 1
 To: 12149990551   From: 12144613273    Date: 07/22/20   Time: 12:28 PM Page: 17/32

   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20        Page 33 of 45 PageID 40



DENY
REQUEST FOR ADMISSION NO.7:             Admitthat You were wearing flip-flops at the time
of the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO.8:            Admit that the Liquid on the Floor was leaking
from a case of Tapa Chico that had been left by another customer on the floor.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO.9:           Admit that the Liquid on the Floor was leaking
from a case of Topo Chico that was left on the floor in the aisle where the Incident in
Question occurred.
RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 10: Admitthat You had gotten a case of Tapa Chico
off the shelf prior to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 11: Admit that You do not know who left the leaking
case of Topo Chico on the floor in the aisle where the Incident in Question occurred.

RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 12:           Admit that the Liquid on the Floor was leaking
from a case of Tapa Chico.

RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 13: Admit that no Kroger employee put the Liquid on
the Floor that You claim caused Your fall.

RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 14: Admit that no Kroger employee spilled the Liquid
on the Floor that You claim caused Your fall.
RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 15:          Admitthat no Kroger employee caused the Liquid
on the Floor that You claim caused Your fall to actually be on the floor.


PLAINTIFF'S OBJECTIONS AND ANSWERS TO
DEFENDANT'S FIRST SET OF ADMISSIONS                                             PAGE2
 To: 12149990551   From: 12144613273     Date: 07/22/20    Time: 12:28 PM Page: 18/32

   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20          Page 34 of 45 PageID 41



RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 16: Admit that You have no personal knowledge
regarding whether the Liquid on the Floor was there more than 10 minutes before Your fall.

RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 17: Admit that You have no personal knowledge
regarding whether the Liquid on the Floor was there more than 20 minutes before Your fall.

RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 18: Admit that You have no personal knowledge
regarding whether the Liquid on the Floor was there more than 30 minutes before Your fall.

RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 19: Admit that You are aware of no witnesses who
have personal knowledge regarding whether the Liquid on the Floor was there more than
10 minutes before Your fall.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 20: Admit that You are aware of no witnesses who
have personal knowledge regarding whether the Liquid on the Floor was there more than
20 minutes before Your fall.

RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 21: Admit that You are aware of no witnesses who
have personal knowledge regarding whether the Liquid on the Floor was there more than
30 minutes before Your fall.

RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 22: Admit that You are not aware of any statements
by any Kroger employee (whether made before or after the Incident in Question) that he
or she was aware that the Liquid on the Floor was on the floor before Your fall.
RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 23:          Admitthat You did not notice any footprints (other
than perhaps Your own) through the Liquid on the Floor that You claim caused Your fall.
RESPONSE:
ADMIT

PLAINTIFF'S OBJECTIONS AND ANSWERS TO
DEFENDANT'S FIRST SET OF ADMISSIONS                                               PAGE3
 To: 12149990551    From: 12144613273     Date: 07/22/20    Time: 12:28 PM Page: 19/32

   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20            Page 35 of 45 PageID 42




REQUEST FOR ADMISSION NO. 24: Admit that You have no personal knowledge
regarding how much time elapsed between the time a Kroger employee last inspected the
area in which You fell and the time that You fell.
RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 25: Admit that You have no personal knowledge
regarding how much time elapsed between the time a Kroger employee last inspected the
area in which You fell and the time that the Liquid on the Floor appeared on the floor.

RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 26:             Admit that no one witnessed Your fall.
RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 27:            Admit that Kroger had no actual knowledge of the
alleged Liquid on the Floor before Your fall.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 28:           Admit that You have no evidence that Kroger had
actual knowledge of the alleged Liquid on the Floor before Your fall.
RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 29:             Admit that Kroger had no constructive knowledge
of the alleged Liquid on the Floor before Your fall.
RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 30:           Admit that You have no evidence that Kroger had
constructive knowledge of the alleged Liquid on the Floor before Your fall.
RESPONSE:
DENY

REQUEST FOR ADMISSION N0.31:               AdmitthatYou sustained personal injuries to your
right knee prior to and unrelated to the Incident in Question.
RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 32:              Admit that You sustained personal injuries to Your
left knee from prior to and unrelated to the Incident in Question.
RESPONSE:

PLAINTIFF'S OBJECTIONS AND ANSWERS TO
DEFENDANT'S FIRST SET OF ADMISSIONS                                                 PAGE4
 To: 12149990551    From: 12144613273     Date: 07/22/20    Time: 12:28 PM Page: 20/32

   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20           Page 36 of 45 PageID 43



DENY
REQUEST FOR ADMISSION NO. 33:              Admit that You sustained personal injuries to Your
right arm prior to and unrelated to the Incident in Question .
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 34:               AdmitthatYou sustained personal injuries to Your
right wrist prior to and unrelated to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 35:               AdmitthatYou sustained personal injuries to Your
left wrist prior to and unrelated to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 36:           Admit that You sustained personal injuries to your
right knee subsequent to and unrelated to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 37:           Admit that You sustained personal injuries to Your
left knee subsequent to and unrelated to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 38:           Admit that You sustained personal injuries to Your
right arm subsequent to and unrelated to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 39:            Admit that You sustained personal injuries to Your
right wrist subsequent to and unrelated to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 40:             Admit that You sustained personal injuries to Your
left wrist subsequent to and unrelated to the Incident in Question.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 41:            Admit You are not eligible for Medicare benefits.
RESPONSE:
ADMIT

PLAINTIFF'S OBJECTIONS AND ANSWERS TO
DEFENDANT'S FIRST SET OF ADMISSIONS                                                 PAGE 5
 To: 12149990551   From: 12144613273    Date: 07/22/20   Time: 12:28 PM Page: 21/32

   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20        Page 37 of 45 PageID 44




REQUEST FOR ADMISSION NO. 42:           Admit You are not eligible for Medicaid benefits.

RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO. 43: Admit You have not received Medicare benefits
for the injuries You sustained related to the Incident in Question.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO. 44: Admit You have not received Medicaid benefits
for the injuries You sustained related to the Incident in Question.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO. 45:           Admit You have not applied for Social Security
Disability benefits.
RESPONSE:
DENY

REQUEST FOR ADMISSION NO. 46:           Admit You are not currently receiving Social
Security Disability benefits.
RESPONSE:
ADMIT

REQUEST FOR ADMISSION NO. 47:          Admit You have not been denied Social Security
Disability benefits.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 48:          Admit You have not appealed a denial of Social
Security Disability benefits.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 49: Admit Medicare and/or Medicaid has made no
conditional payment for any medical expenses or prescriptions related to injuries You
sustained as a result of the Incident in Question.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO. 50:          Admit You are not, nor have You ever been, a
Medicare beneficiary.
RESPONSE:

PLAINTIFF'S OBJECTIONS AND ANSWERS To
DEFENDANT'S FIRST SET OF ADMISSIONS                                              PAGE6
 To: 12149990551     From: 12144613273      Date: 07/22/20     Time: 12:28 PM Page: 22/32

   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20              Page 38 of 45 PageID 45



ADMIT
REQUEST FOR ADMISSION NO. 51:               Admit You are not, nor have You ever been, a
Medicaid beneficiary.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO. 52: Admit You do not expect to become eligible for
Medicare and/or Medicaid benefits within the next 30 months.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 53: Admit no liens, including liens for medical
treatment by hospitals, physicians, medical providers, insurance carriers, or third-party
payors of any kind, have been filed for the treatment of injuries, if any, sustained as a result
of the Incident in Question.
RESPONSE:
ADMIT
REQUEST FOR ADMISSION NO. 54:               Admit You have filed for bankruptcy within the last
two (2) years.
RESPONSE:
DENY
REQUEST FOR ADMISSION NO. 55: Admit You have been involved in bankruptcy
proceedings within the last two (2) years.
RESPONSE:
DENY


                                            Respectfully submitted,




                                           James Bauguss Ill
                                           State Bar No. 24045463
                                           Ben Abbott & Associates, PLLC
                                           1934 Pendleton Drive
                                           Garland, TX 75041
                                           (972) 263-5555
                                           (817) 263-5555
                                           (972) 682-7586 Facsimile
                                           eService@benabbott.com
                                           ATTORNEY FOR PLAINTIFF



PLAINTIFF'S OBJECTIONS AND ANSWERS TO
DEFENDANT'S FIRST SET OF ADMISSIONS                                                     PAGE7
 To: 12149990551    From: 12144613273      Date: 07/22/20    Time: 12:28 PM Page: 23/32

   Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20             Page 39 of 45 PageID 46




                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Plaintiff's Objections

and Answers to Defendant's First Set of Admissions was forwarded to all counsel of record

in accordance with Rules 21 & 21 a of the Texas Rules of Civil Procedure on this 22nd day

of July, 2020.




                                                  James Bauguss Ill




PLAINTIFF's OBJECTION$ AND ANSWERS TO
DEFENDANT'S FIRST SET OF ADMISSIONS                                                   PAGES
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 40 of 45 PageID 47




                 EXHIBIT 8




                                                           Exhibit 8
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                          Page 41 of 45 PageID 48
                                                                                 Hope Zimlich Miranda
                                                                             hmiranda@peavlerbriscoe.com
                                                                                    817-756-7701


                                         December 3, 2020

Via Electronic Service
James Bauguss III
Ben Abbott & Associates, PLLC
1934 Pendleton Drive
Garland, Texas 75041

       Re:      Cause No. DC-20-02928; Dorothy E. Veach v. Kroger Texas L.P.; In the 14th
                Judicial District Court, Dallas County, Texas

Dear Counsel:

       I hope this finds you well. This letter is intended to serve as a proposed stipulation
regarding damages, in order for Defendant to evaluate the amount in controversy in the above-
named lawsuit.

       On February 21, 2020, Plaintiff filed her Original Petition in the 14th District Court, Dallas
County, Texas, seeking to recover monetary damages from Defendant, to include amounts for
past and future: medical expenses, physical pain, mental anguish, and physical impairment.

         Plaintiff’s Original Petition asserts that the amount in controversy is $100,000 or less.
However, that does not make clear whether Plaintiff is seeking damages in an amount of $75,000
or less. In order to clarify same, Defendant propounded a Request for Admission, requesting that
Plaintiff admit that she is seeking damages in an amount of $75,000 or less. Plaintiff responded
by stating as follows: “Plaintiff can neither admit or deny because Plaintiff does not know.”

        As such, Defendant is unable to determine whether Plaintiff seeks recovery from
Defendant in excess of $75,000, exclusive of interest and costs, as is the amount-in-controversy
threshold for removal. Consequently, in order for Defendant to ascertain the actual amount in
controversy, Defendant respectfully requests that Plaintiff stipulate that she is not seeking, and
she will not amend her Petition in the future to seek, damages in excess of $75,000, exclusive of
interest and costs.

        Further, Defendant respectfully requests that Plaintiff stipulate that in the event a jury
awards her more than $75,000 in damages, Plaintiff agrees and stipulates to a remittitur that
establishes the total damages awarded to Plaintiff will be capped at $75,000, exclusive of interest
and costs.




                                           2215 Westgate Plaza
                                         Grapevine, Texas 76051
                                 (214) 999-0550 main | (214) 999-0551 fax
  Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                          Page 42 of 45 PageID 49



                                                                                              Page 2

        If the above stipulations are agreeable, please sign below where indicated and return this
letter agreement to my attention as soon as possible. If we do not hear back from you by
December 10, 2020, we will assume that Plaintiff refuses to stipulate.

        Please be advised that case law within the Fifth Circuit supports the argument that a
plaintiff’s refusal to stipulate that she will not amend her petition or otherwise limit her recovery
to $75,000, exclusive of interest and costs, will establish by a preponderance of the evidence that
the plaintiff’s claim is removable under 28 U.S.C. §§ 1332, 1441 and 1446. Accordingly, if Plaintiff
fails and refuses to enter this stipulation, we intend to use such failure and refusal to establish
that the amount in controversy actually exceeds $75,000, exclusive of interest and costs.

        I hope that the above has provided you with sufficient information to address this matter.
In the event that you should need anything else, or if you have any questions or concerns, please
do not hesitate to contact me.

                                                With kindest regards,

                                                ___________________________________
                                                Hope Zimlich Miranda
                                                Attorney for Defendants




STIPULATED & AGREED:


____________________________
James Bauguss III
Attorney for Plaintiff




                                           2215 Westgate Plaza
                                         Grapevine, Texas 76051
                                 (214) 999-0550 main | (214) 999-0551 fax
Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20   Page 43 of 45 PageID 50




                 EXHIBIT 9




                                                           Exhibit 9
      Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20          Page 44 of 45 PageID 51
                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

DOROTHY E. VEACH,                               §
     Plaintiff,                                 §
                                                §
v.                                              §          CIVIL ACTION N O . - - --          -
                                                §
KROGER TEXAS l.P.                               §
     Defendant.                                 §                  JURY DEMANDED

                            AFFIDAVIT OF HOPE ZIMLICH MIRANDA



     STATE OF TEXAS    §
                       §
     COUNTY OF TARRANT §


        BEFORE ME, the undersigned authority, on this day, personally appeared HOPE ZIMUCH

M IRANDA, who, after being duly sworn by me, on her oath deposed and testified as follows :


        1. "My name is Hope Zimlich Miranda. I am over twenty-one years of age, of sound

mind, have never been convicted of a felony or a misdemeanor involving a crime of moral

turpitude, and I am fully capable of making this affidavit. The facts stated herein are true and

correct and within my personal knowledge."

        2. "I am an attorney with PEAVLER IBRISCOE and am licensed to practice law in the State

of Texas. I am an attorney of record for Defendant in the above-entitled and numbered cause

(this 'Lawsuit')."

         3. "A proposed stipulation letter was electronically served on Plaintiff's counsel on

 December 3, 2020. That letter included a deadline of December 10, 2020 fo r Plaintiff to respond."




                                               - 1-
         Case 3:20-cv-03625-L Document 1-2 Filed 12/11/20                     Page 45 of 45 PageID 52
                4. "As of the time of signing this affidavit, Plaintiff has failed to respond to Defendant's

   proposed stipulation Jetter in any way. Likewise, Plaintiff has failed to serve amended discovery

  responses or an amended pleading clarifying the amount of damages sought In this lawsuit.''

                Executed in Tarrant County, State of Texas, on the 11th day of December, 2020.




  SUBSCRIBED AND SWORN TO before me, 'the undersigned authority, on this lith day of
  December, 2020.



~~~f_:ft".. ELIZABETH CONTRERAS
Si:'*\~: Notary Public, State of Texas
-.. ..... '·-
\"J'•  ~~l Comm. Expires 02-06-2024
 ";~~f"'''"  Notary ID 129335398




                                                           - 2-
